Name: Commission Regulation (EEC) No 400/86 of 21 February 1986 on the application of a special intervention measure for common wheat of bread-making quality
 Type: Regulation
 Subject Matter: trade policy
 Date Published: nan

 No L 45/22 Official Journal of the European Communities 22. 2 . 86 COMMISSION REGULATION (EEC) No 400/86 of 21 February 1986 on the application of a special intervention measure for common wheat of bread-making quality Member States to ensure that offers accepted do not exceed the quantitative limits imposed ; whereas, this procedure must provide in particular for the fixing of a percentage reduction to be applied if the volume of offers exceeds the limits imposed ; Whereas, the cost of testing and transporting goods offered is borne by the person making the offer ; whereas this cost may prove excessive when, after the percentage reduction laid down is applied, the quantity eligible for purchase is below the minimum tonnage provided for in Article 5 ( 1 ) of Regulation (EEC) No 1629/77 ; whereas, in order to mitigate any disadvantages which could arise therefrom, the persons who have made offers should be authorized to withdraw the offers for the quantities in question without impairing their rights to the release of the security ; whereas, however, the quantities withdrawn in this way should not be allocated to the other persons who submitted offers ; Whereas, in view of the qualitative requirements laid down, for the purpose of applying the special intervention measure, a difference of 5 % should be adopted between the price for common wheat of the quality taken into consideration and the price determined in accordance with Article 1 of Commission Regulation (EEC) No 2124/85 (6) ; Whereas the Management Committee for Cereals has not delivered an opinion within the time limit set by its chairman, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ( ! ), as last amended by Regulation (EEC) No 3793/85 (2), and in particular the first subparagraph of Article 8 (4) thereof, Whereas there are at present considerable stocks of common wheat of bread-making quality without any fore ­ seeable outlets in the near future ; whereas this situation is threatening to undermine the stability of the market in that product ; whereas, consequently, in accordance with Article 8 of Regulation (EEC) No 2727/75, provision should be made for the application of special intervention measures consisting of the purchase of common wheat of a quality to be determined ; Whereas such purchases will be made in accordance with the provisions of Commission Regulation (EEC) No 1629/77 of 20 July 1977 laying down detailed rules of application for special intervention measures to support the development of the market in common wheat of bread-making quality (3), as last amended by Regulation (EEC) No 2215/84 (4) ; Whereas, however, the situation of the market in common wheat of bread-making quality is characterized by differing price levels and disposal possibilities in the various Member States ; whereas this situation justifies the fixing of maximum quantities that may be accepted into intervention in the individual Member States ; Whereas purchases should be made in accordance with Articles 1 and 2 of Council Regulation (EEC) No 2738 /75 of 29 October 1975 laying down general rules for inter ­ vention on the market in cereals (*) ; Whereas, since the quantities to be purchased are limited, measures must be applied to ensure that bona fide offers are made to the intervention agencies ; whereas, to this end, provision should be made for the lodging, at the time when offers are submitted, of a security which will be forfeit if the offer is withdrawn or if the offer relates to a quality inferior to the minimum quality or if the offer does not correspond to a quantity actually held in store by the offerer ; Whereas, furthermore, since the quantities to be purchased are limited, a procedure must be applied by the HAS ADOPTED THIS REGULATION : Article 1 1 . The intervention agencies of the Member States listed below shall purchase, under the conditions laid down in this Regulation and in accordance with Articles 4 (3) and 5 of Regulation (EEC) No 1629/77, the quantities of common wheat of bread-making quality presented to them which show the following additional characteristics :  a protein content (N x 5,7) in dry matter, of not less than 11 % ,  a Hagberg falling number of at least 200 , including the preparation (agitation) time of 60 seconds,  a dough obtained from this wheat which is considered as not sticking during the mechanical kneading process within the meaning of Article 2 of Regulation (EEC) No 1955/81 P).(') OJ No L 281 , 1 . 11 . 1975, p. 1 . (2) OJ No L 367, 31 . 12 . 1985, p . 19 . (3) OJ No L 181 , 21 . 7 . 1977, p. 26 . (4) OJ No L 203 , 31 . 7 . 1984, p . 20 . Ã  OJ No L 281 , 1 . 11 . 1975, p . 49 . (6) OJ No L 198 , 30 . 7 . 1985, p . 31 . 0 OJ No L 198 , 20 . 7 . 1981 , p . 12. 22 . 2 . 86 Official Journal of the European Communities No L 45/23 The quantities purchased shall not exceed : Article 3 1 000 000 200 000 50 000 50 000 50 000 50 000 50 000 50 000 2 000 tonnes tonnes tonnes tonnes tonnes tonnes tonnes tonnes tonnes  Germany  France  United Kingdom  Italy  Denmark  Belgium  Netherlands  Greece  Luxembourg 1 . The Member States concerned shall forthwith :  decide whether, in view of the quantitative limits laid down in Article 1 , all offers submitted may be accepted,  fix, if the total quantity offered exceeds the quantity provided for in Article 1 , the percentage by which offers made are to be reduced . 2 . The intervention agencies concerned shall inform the operators forthwith of the quantities offered which may be accepted subject to the other provisions applicable . 3 . Acceptance of the offer by the intervention agencies shall be made definitive as soon as possible . Article 4 1 . The security referred to in Article 1 (5) shall be forfeit in respect of quantities :  for which the offer is withdrawn before acceptance is made definitive,  for which the offer relates to common wheat of a quality inferior to the bread-making quality referred to in Article 1 ,  which exceed the quantities actually held in stock as verified pursuant to the second subparagraph of Article 1 (4). 2 . The security shall be released forthwith in respect of quantities accepted into intervention and quantities not accepted pursuant to Article 3(1 ). Article 5 The Member States concerned shall inform the Commis ­ sion not later than 20 March 1986 of the quantities of common wheat offered for intervention pursuant to this Regulation . Article 6 Delivery of accepted quantities shall take place not later than 31 May 1986 . Where delivery takes place in March , April or May 1986, the price payable shall be that set out in Article 2 plus one, two or three monthly increases respectively. For the purpose of applying the increases and reductions provided for in Article 5 (3), (4) and (5) of Regulation (EEC) No 1629/77, the price to be taken into considera ­ tion is that referred to in Article 2 of this Regulation . Without prejudice to the provisions of this Article, the provisions of Commission Regulation (EEC) No 2062/81 ('), shall apply. 2 . Purchases shall be made at any of the intervention centres for common wheat, in accordance with the provi ­ sions of Articles 1 and 2 of Regulation (EEC) No 2738/75. 3 . Offers shall be made to the intervention agencies of the Member States concerned not later than 1 p.m . (Brussels time) on 28 February 1986 . 4. To be valid, offers made to intervention agencies pursuant to this Regulation must correspond to quantities held in store . The intervention agencies shall make random checks to verify that this condition has been satisfied . 5 . Offers for intervention shall be considered only if they are accompanied by evidence that a security of 5 ECU per tonne has been lodged. 6 . Offers for intervention may be withdrawn in cases where application of the percentage reduction referred to in the second indent of Article 3 ( 1 ) would result in an eligible quantity of less than 80 tonnes . In such cases, the security referred to in paragraph 5 shall be released . In the event of the application of the first subparagraph , the quantities concerned may not be allocated to other persons who submitted offers . Article 2 The price to be paid for the purchases referred to in Article 1 ( 1 ) shall be the price determined in accordance with Article 1 of Regulation (EEC) No 2124/85 for inter ­ vention purchases for the 1985/86 marketing year plus 5 % , the resulting price being subject to the monthly increases applicable for February 1986 referred to in Article 3 of that Regulation . Article 7 The intervention agencies shall adopt such further pro ­ cedures and conditions for taking over wheat compatible with the provisions of this Regulation as are required to take account of special conditions applicable in their Member State . Article 8 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.') OJ No L 201 , 22. 7 . 1981 , p. 6 . No L 45/24 Official Journal of the European Communities 22. 2. 86 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 21 February 1986. For the Commission Frans ANDRIESSEN Vice-President